Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, line 1, please delete “claim 5” instead insert—claim 1--.
Allowable Subject Matter
2.		Claims 1-13 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the closet prior art of LI et al. US 20180329886 A1, relates to  an artificial intelligence based method and apparatus for generating information, further Li teaches “ inputting the character vector sequence corresponding to each second preset word in the second training sample into the first neural network, and determining a vector output by the first neural network as an intermediate vector corresponding to the second preset word; and training and obtaining the second neural network, by using the machine learning method, and by assigning an intermediate vector sequence corresponding to the second preset word as an input, and the word vector of the second preset word in the second training sample as an output”, in [0011].
Li failed to teach or suggest for using the neural network to process a first neural network input to produce a first neural network output;
using the neural network to process a second neural network input to produce a second neural network output; determining a first similarity indicator, the first similarity indicator indicating a level of similarity between the first neural network output and the second neural network output; selecting a set of one or more neurons of the neural network, the set of neurons being a subset of the neurons of a single layer of the neural network; determining an activation value of each selected neuron when the neural network is used to process the first neural network input, to thereby produce a first set of activation values; determining an activation value of each selected neuron when the neural network is used to process the second neural network input, to thereby produce a second set of activation values; determining a second similarity indicator indicating a level of similarity between the first set of activation values and a corresponding second set of activation values; determining a potential inaccurate processing by the neural network of one of the first and second neural network inputs, the potential inaccurate processing comprising either: 
the first similarity indicator indicating a level of similarity above a first predetermined threshold and the second similarity indicator indicating a level of similarity below a second predetermined threshold; or the first similarity indicator indicating a level of similarity below a third predetermined threshold and the second similarity indicator indicating a level of similarity above a fourth predetermined threshold, and flagging the potential inaccurate processing to a user. As cited in independent claim 1.
Further Li failed to teach or suggest for a memory comprising instruction data representing a set of instructions; a processor configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to: use the neural network to process a first neural network input to produce a first neural network output; use the neural network to process a second neural network input to produce a second neural network output; determine a first similarity indicator, the first similarity indicator indicating a level of similarity between the first neural network output and the second neural network output; select a set of one or more neurons of the neural network, the set of neurons being a subset of the neurons of a single layer of the neural network; determine an activation value of each selected neuron when the neural network is used to process the first neural network input, to thereby produce a first set of activation values; determine an activation value of each selected neuron when the neural network is used to process the second neural network input, to thereby produce a second set of activation values; determine a second similarity indicator indicating a level of similarity between the first set of activation values and a corresponding second set of activation values; and determine a potential inaccurate processing by the neural network of one of the first and second neural network inputs, the potential inaccurate processing comprising either: the first similarity indicator indicates a level of similarity above a first predetermined threshold and the second similarity indicator indicates a level of similarity below a second predetermined threshold; or the first similarity indicator indicates a level of similarity below a third predetermined threshold and the second similarity indicator indicates a level of similarity above a fourth predetermined threshold, and flag the potential inaccurate processing to a user. As cited in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664